267 F.2d 619
105 U.S.App.D.C. 342
Joseph H. GREEN, Appellantv.UNITED STATES of America, Appellee.
No. 14527.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 12, 1958.Decided Nov. 26, 1958.

Mr. John J. Dwyer, Washington, D.C., for appellant.
Mr. Harold H. Titus, Jr., Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before FAHY, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
The appeal is from a judgment of conviction on all counts of a four count indictment charging appellant in one count with bribery in violation of 18 U.S.C. 201 (1952) and in three counts with petit larceny in violation of 22-2202, D.C.Code (Supp.  VI, 1958).  Appellant waived trial by jury and proceeded to trial by the court.


2
We find the evidence sufficient to support the bribery conviction and no error of law requires its reversal.


3
Since the sentences on the petit larceny counts run concurrently with the sentence of the bribery count, and do not exceed it, the validity of the bribery conviction supports the judgment.  Hirabayashi v. United States, 320 U.S. 81, 85, 63 S.Ct. 1375, 87 L.Ed. 1774.


4
Affirmed.


5
Circuit Judge BURGER would dismiss the appeal as frivolous.